Citation Nr: 0409813	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The appellant had active duty for training from October 1976 to 
March 1977 and served in the National Guard from July 1976 to July 
1982.  He also had an unverified period of training in May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The issue of whether new and material evidence to reopen the claim 
of service connection for an acquired psychiatric disorder is 
addressed hereinbelow, while the reopened claim of service 
connection an acquired psychiatric disorder is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  

VA will notify the appellant and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1995, the 
RO denied service connection for PTSD and schizophrenia.  

2.  The evidence received since the September 1995 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself or 
in the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The appellant submitted a claim of entitlement to service 
connection for PTSD and schizophrenia in July 1994.  He indicated 
that his best friend had been killed by a truck.  He stated that 
he had suffered from nightmares and auditory disturbances, and 
that he had been drinking heavily since that time.  

In October 1994 the appellant submitted a statement from a fellow 
guardsman, who indicated that he had been a good friend of the 
individual killed in the 1980 accident.  She noted that he had 
been devastated by his friend's death and had problems coping in 
the National Guard after the incident.  

An October 1994 statement from the appellant indicated that he was 
treated at the VA hospital in Washington D.C. and carried a 
diagnosis of paranoid schizophrenia.  

The RO denied the appellant's claim in November 1994, having 
determined that he had failed to submit evidence necessary to 
substantiate his claim.  

The records of VA hospitalizations were received in April 1995.  
They show that the appellant was hospitalized at a VA facility in 
July and August 1994 for alcohol dependence.  Other diagnoses 
included those of cocaine dependence and schizophrenia.  The 
appellant was again hospitalized in November 1994, with diagnoses 
of polysubstance abuse and paranoid schizophrenia.  

The records of treatment at the District of Columbia General 
Hospital for the period from 1991 to 1995 were received in May and 
June 1995.  They show treatment for detoxification and a history 
of schizophrenia.  

A VA examination was conducted in August 1995.  The appellant was 
unable to give any information due to bizarre and unusual 
behavior.  A friend who accompanied the veteran gave a history of  
a colleague being killed in an automobile accident.  She stated 
that the veteran talked about the incident often.  The appellant's 
behavior was noted to be quite inappropriate and bizarre.  

The examiner indicated that the diagnosis was quite obviously 
schizophrenia and that the appellant was seriously disturbed, but 
that he was unable to determine to what extent drugs and alcohol 
played a part in the diagnosis.  

The examiner stated that the examination was incomplete due to a 
lack of information.  He noted that records of the hospitalization 
were not available.  He stated that the onset of the disability 
was completely unknown and that more definitive information should 
be obtained from other sources, such as the hospital records and 
claims folder.  

The RO again denied the claim in September 1995.  It found that 
service connection for PTSD was not warranted because there was no 
evidence of a diagnosis of the disorder.  It denied service 
connection for schizophrenia because there was no evidence of such 
disorder until 1991.  

The appellant submitted the instant request to reopen his claim in 
April 2001.  

The VA treatment records obtained subsequent to the request to 
reopen show a provisional diagnosis of PTSD in December 2000 and 
that a diagnosis of PTSD was made in January 2001.  Noncombat PTSD 
was also noted in September 2001.  

A VA examination was conducted in April 2002.  The examiner noted 
treatment for schizophrenia and polysubstance abuse since the 
1980's.  The appellant reported hearing voices, irritability, 
paranoia, anxiety agitation and paranoia.  He endorsed nightmares.  

The mental status examination revealed mild psychomotor agitation 
and irritability.  His affect was guarded.  There were no 
hallucinations.  The appellant had ideas of paranoia and reference 
without specific delusions.  

The diagnoses were those of schizophrenia and polysubstance abuse.  
The examiner indicated that there was no clear evidence to support 
a diagnosis of PTSD and that there was no clear verifiable 
stressor.  

In a May 2002 statement, the appellant indicated that the death of 
his friend was very traumatic.  He noted that he had a phobia and 
PTSD and had nightmares.  He indicated that he heard voices and 
was unable to sleep.  

The service records dated in June 1980, and received by the RO in 
May 2002, indicate that a colleague of the veteran died after 
being run over by a two and one half ton truck.  An accident 
investigation indicates that the appellant had been sleeping in 
the same tent as the victim at the time of the incident.  

The appellant testified before the undersigned Veterans Law Judge 
in September 2003.  He stated that he had been told at the VA 
hospital that his disability was related to what happened to him 
in the service.  He noted that he received Social Security 
Disability benefits and treatment through VA.  He reiterated the 
incident wherein his friend was killed by a truck.  The 
appellant's wife indicated that he spoke often about the incident 
that killed his friend.  She stated that he often could not sleep.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended definition of 
new and material evidence is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply 
to the veteran's claim to reopen, which was received before that 
date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U. S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holding in Justus that the credibility of the 
evidence is to be presumed was not altered by the Federal Circuit 
decision in Hodge.  

The evidence received since the RO's rating decision includes VA 
treatment records showing a diagnosis of PTSD and evidence which 
tends to verify the claimed stressor.   

The evidence also includes the appellant's written statement and 
his September 2003 testimony before the undersigned.  There is 
also evidence of repeated treatment for schizophrenia.  

While the April 2002 VA examiner failed to diagnose PTSD, he 
appeared to do so in part because there was no verified stressor.  
The RO subsequently received verification of the incident which 
the veteran alleges caused his PTSD.  

The Board concludes that the evidence received since the September 
1995 RO denial is new and material in that it indicates a 
diagnosis of PTSD and supports the appellant's alleged stressor.  
It also shows continued treatment for schizophrenia.  Accordingly, 
reopening of the appellant's claim is in order.  



ORDER

As new and material evidence has been received to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder to include PTSD, the appeal to this extent is allowed, 
subject to further as discussed hereinbelow.  




REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the appellant's 
reopened claim.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

A review of the claims folder reveals no indication that the RO 
has not complied with the notification requirements of VCAA with 
respect to the now reopened claim.  

As discussed, the April 2002 VA examiner did not have access to 
all evidence that is currently associated with the claims folder.  
Specifically, evidence supporting the claimed stressor has been 
added to the claims folder since the April 2002 examination.  

The Board also notes that evidence indicating continued treatment 
for schizophrenia has also been added to the claims folder since 
the RO's denial of the claim, and that although the veteran's 
current treatment records reveal a diagnosis of that disorder, 
there is no medical opinion regarding its etiology.  

The Board has therefore determined that an additional examination 
to determine the etiology of the claimed disability is necessary 
prior to further appellate consideration of the issue.  

The Board also observes that at his September 2003 hearing, the 
appellant indicated his receipt of Social Security Administration 
(SSA) benefits.  As records supportive of the claim might be in 
the possession of the SSA, the RO should obtain any records 
pertaining to the receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability determination 
was made.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps to contact the appellant 
in a manner that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The appellant should be informed that any 
evidence and information submitted in response to the letter must 
be received in the appropriate timeframe.  The RO also should 
undertake in this regard to verify any pertinent period of 
inactive or active duty for training.  

2.  The RO should attempt to obtain any pertinent evidence 
identified but not provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent evidence identified by the 
veteran, the RO should so inform him and his representative, and 
request them to provide such evidence.  

3.  The RO should obtain from the SSA a copy of its decision 
awarding the appellant disability benefits and of the records upon 
which the determination was based.  The SSA should also be 
requested to provide a copy of any subsequent disability 
determinations for the appellant and a copy of any records upon 
which those determinations were based.  

4.  Upon completion of the above development, the RO should 
schedule the appellant for a VA examination to determine the 
nature, extent and likely etiology of any currently present 
acquired psychiatric disorder.  The appellant should be properly 
notified of the date, time and location of the examination.  The 
claims folder must be made available to and reviewed by the 
examiner before completion of the examination report.  All 
indicated testing should be conducted, and a complete medical 
history should be elicited.  Based upon the review of the claims 
folder and the examination results, the examiner should provide an 
opinion as to whether it is at least as likely as not that any 
currently present innocently acquired psychiatric disability is 
due to disease or injury in any period of inactive or active duty 
for training.  In addition, a diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific stressor or stressors that 
support that diagnosis.   If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not made.  The complete 
rationale for all opinions expressed should also be provided.  

5.  Thereafter, the RO should review the claims file and ensure 
that the requested development has been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action is to be implemented.  

6.  The RO should then adjudicate the veteran's reopened claim on 
a de novo basis.  If the benefit sought on appeal is not granted 
to the appellant's satisfaction, the appellant and his 
representative should be furnished with a Supplemental Statement 
of the Case and be afforded an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for further 
appellate action, if indicated.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



